August 12, 2016 U.S. Securities and Exchange Commsiion Office of the Chief Accountant 100 F. Street, N.E. Washington, DC 20549 Re: Good Gaming, Inc. File No: 000-53949 Dear Sir or Madam: We have read statements under item 4.01 in the Form 8-K dated May 12, 2016, of Good Gaming, Inc. (the “Company”) to be filed with the Securities and Exchange Commission and we agree with such statements therein as related to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K. Respectfully submitted, /s/Enterprise CPAs, Ltd. Chicago, IL 60616
